DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 04/15/2021, is acknowledged. Applicant's amendment of claims 1, cancellation of claims 15-17 and 32, and addition of new claims 33-36 in “Claims” filed on 04/15/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 1-14, 19-20, 26-30, and 33-36 pending for prosecution, wherein claims 12-14, 19-20, and 26-32 are withdrawn from further consideration, and claims 1-11 and 33-36 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Rejoinder: Upon further consideration, the Examiner finds that the withdrawn claims 12-14, 19-20, and 26-30 can be allowed under the rejoinder principle (in view of the Examiner’s Amendments to independent claims 12 and 26 as detailed below). 
Therefore, the Examiner withdraws the “Requirement for Restriction/Election" filed on 08/01/2019 and the non-elected claims 12-14, 19-20, and 26-30 (in view of the Examiner’s Amendments to independent claims 12 and 26 as detailed below) are entered. Authorization for this examiner’s amendment was given in a phone call with Attorney Matthew Williams Reg. No: 77,516 on 04/21/2021. 
ii. Claims 1, 12, 26, and 36 have been amended and the amendments of claims 1, 12, 26, and 36 have been authorized for an Examiner’s amendment via a phone call with and email from Attorney Matthew Williams Reg. No: 77,516 on 04/21/2021.
iii. Claims 33-35 have been cancelled and the cancellations of the claim 33-35 have been authorized for an Examiner’s amendment via a phone call with and email from Attorney Matthew Williams Reg. No: 77,516 on 04/21/2021.
iv. Claim 1 has been amended, and the whole claim after this amendment will read as follows:
1.	(Examiner Amended) A semiconductor device, comprising: 
a substrate having a front side, a plurality of circuit elements at the front side, and a back side opposite the front side; 
through-substrate vias (TSVs) extending from the front side of the substrate through the substrate; 
conductive material in the TSVs; 
conductive pillars , wherein the conductive pillars have a first height; 
an optical routing layer on the back side of the substrate, wherein the conductive material in at least a portion of the TSVs projects past the back side of the substrate and through the optical routing layer; and 
under bump metallization (UBM) features on the optical routing layer and electrically coupled to the conductive material in corresponding ones of the portion of the TSVs, wherein the UBM features have a second height less than the first height.
v. Claim 12 has been amended, and the whole claim after this amendment will read as follows:
12.	(Examiner Amended) A semiconductor die package, comprising: 
a semiconductor die including— 
a substrate having a first surface and a second surface opposite the first surface; through-substrate vias (TSVs) in the substrate, the TSVs including a conductive material extending through the substrate; 
an optical routing layer on the second surface, wherein the conductive material of the TSVs projects from the second surface of the substrate and through the optical routing layer; 
conductive pillars on the first surface of the substrate over and electrically coupled to corresponding ones of the TSVs, wherein the conductive pillars have a first height; and 
under bump metallization (UBM) features on the optical routing layer and electrically coupled to corresponding ones of the TSVs, wherein the UBM features have a second height less than the first height; 
an active optical component (a) electrically coupled to the conductive material of at least one of the TSVs and (b) optically coupled to the optical routing layer; and 
an optical fiber optically coupled to the optical routing layer.
vi. Claim 26 has been amended, and the whole claim after this amendment will read as follows:
26.	(Examiner Amended) A semiconductor device, comprising: 
a substrate having a front side, a plurality of circuit elements at the front side, and a back side opposite the front side; 
through-substrate vias (TSVs) extending at least partially through the substrate; conductive material in the TSVs; 
an optical routing layer on the back side of the substrate and configured to optically couple with an active optical component exterior to the optical routing layer, wherein the conductive material in at least a portion of the TSVs projects past the back side of the substrate and into the optical routing layer; 
conductive pillars on the front side of the substrate over and electrically coupled to the conductive material in corresponding ones of the TSVs, wherein the conductive pillars have a first height; and 
under bump metallization (UBM) features on the optical routing layer and electrically coupled to the conductive material in corresponding ones of the portion of the TSVs, wherein the UBM features have a second height less than the first height.
vii. Claim 36 has been amended, and the whole claim after this amendment will read as follows:
36.	(Examiner Amended) The semiconductor device of claim 1, wherein the conductive pillars have a height of between about 10–100 μm.

viii. In view of the above, this office action considers claims 1-14, 19-20, 26-30, and 36 presented for examination.
Reason for Allowances
Claims 1-14, 19-20, 26-30, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “conductive pillars , wherein the conductive pillars have a first height; through the optical routing layer; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to the conductive material in corresponding ones of the portion of the TSVs, wherein the UBM features have a second height less than the first height”, as recited in Claim 1, in combination with the remaining limitations of the claim.		Claims 2-11 and 36, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 12: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “an optical routing layer on the second surface, wherein the conductive material of the TSVs projects from the second surface of the substrate and through the optical routing layer; conductive pillars on the first surface of the substrate over and electrically coupled to corresponding ones of the TSVs, wherein the conductive pillars have a first height; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to corresponding ones of the TSVs, wherein the UBM features have a second height less than the first height; an active optical component (a) electrically coupled to the conductive material of at least one of the TSVs and (b) optically coupled to the optical routing layer; and an optical fiber optically coupled to the optical routing layer”, as recited in Claim 12, in combination with the remaining limitations of the claim.
Claims 13-14 and 19-20, are allowed as those inherit the allowable subject matter from claim 12.
Regarding Claim 26: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “an optical routing layer on the back side of the substrate and configured to optically couple with an active optical component exterior to the optical routing layer, wherein the conductive material in at least a portion of the TSVs projects past the back side of the substrate and into the optical routing layer; conductive pillars on the front side of the substrate over and electrically coupled to the conductive material in corresponding ones of the TSVs, wherein the conductive pillars have a first height; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to the conductive material in corresponding ones of the portion of the TSVs, wherein the UBM features have a second height less than the first height”, as recited in Claim 26, in combination with the remaining limitations of the claim.
Claims 27-30, are allowed as those inherit the allowable subject matter from claim 26.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Assefa et al. (US 20090297091 A1; hereinafter Assefa) “Techniques for Three-Dimensional Circuit Integration”.
Furuyama (US 20190123231 A1; hereinafter Furuyama) “OPTOELECTRONIC INTEGRATED SEMICONDUCTOR MODULE AND METHOD FOR MANUFACTURING SAME”.
Ohba (US 20110165730 A1; hereinafter Ohba) “METHOD OF MANUFACTURING SEMICONDUCTOR DEVICE”.	
Shastri et al. (US 20060177173 A1; hereinafter Shastri) “Vertical stacking of multiple integrated circuits including SOI-based optical components”.
Prior Art Assefa teaches integrated circuits, and more particularly, to integrated circuits having complementary metal-oxide semiconductor (CMOS) and photonics circuitry and techniques for three-dimensional integration thereof ([0002]), wherein (Fig. 1+; [0016+]) a bottom device layer having a digital CMOS circuitry layer and a first bonding oxide layer adjacent to the digital CMOS circuitry layer; and a top device layer having a substrate, an analog CMOS and photonics circuitry layer formed in a SOI layer, adjacent to the substrate, the SOI layer having a BOX with a thickness of greater than or equal to about one micrometer, at least one semiconductor optical amplifier bonded to the analog CMOS and photonics circuitry layer by an oxide-to-oxide bond and a second bonding oxide layer adjacent to a side of the analog CMOS and photonics circuitry layer opposite the substrate, wherein the bottom device layer is bonded to the top device layer by an oxide-to-oxide bond between the first bonding oxide layer and the second bonding oxide layer. But, Prior Art Assefa does not expressly teach conductive pillars , wherein the conductive pillars have a first height; through the optical routing layer; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to the conductive material in corresponding ones of the portion of the TSVs, wherein the UBM features have a second height less than the first height (claim 1); or an optical routing layer on the second surface, wherein the conductive material of the TSVs projects from the second surface of the substrate and through the optical routing layer; conductive pillars on the first surface of the substrate over and electrically coupled to corresponding ones of the TSVs, wherein the conductive pillars have a first height; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to corresponding ones of the TSVs, wherein the UBM features have a second height less than the first height; an active optical component (a) electrically coupled to the conductive material of at least one of the TSVs and (b) optically coupled to the optical routing layer; and an optical fiber optically coupled to the optical routing layer (claim 12); or an optical routing layer on the back side of the substrate and configured to optically couple with an active optical component exterior to the optical routing layer, wherein the conductive material in at least a portion of the TSVs projects past the back side of the substrate and into the optical routing layer; conductive pillars on the front side of the substrate over and electrically coupled to the conductive material in corresponding ones of the TSVs, wherein the conductive pillars have a first height; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to the conductive material in corresponding ones of the portion of the TSVs, wherein the UBM features have a second height less than the first height (claim 26).
Prior Art Furuyama teaches an optoelectronic integrated semiconductor module and a method for manufacturing an optoelectronic integrated semiconductor module ([0002]), wherein (Fig. 1A+; [0019+]) an electric interconnection layer including a metal interconnection and an insulating film; an optical device provided within the electric interconnection layer, and electrically connected to the metal interconnection, the optical device including at least one of a light emitting element and a light receiving element; an optical waveguide provided within the electric interconnection layer, and optically coupled to the optical device; a plurality of semiconductor devices provided on a first face of the electric interconnection layer, and electrically connected to the metal interconnection; a resin sealing the semiconductor devices; and a plurality of external connection terminals provided on a second face of the electric interconnection layer, and electrically connected to the metal interconnection. But, Prior Art Furuyama does not expressly teach conductive pillars , wherein the conductive pillars have a first height; through the optical routing layer; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to the conductive material in corresponding ones of the portion of the TSVs, wherein the UBM features have a second height less than the first height (claim 1); or an optical routing layer on the second surface, wherein the conductive material of the TSVs projects from the second surface of the substrate and through the optical routing layer; conductive pillars on the first surface of the substrate over and electrically coupled to corresponding ones of the TSVs, wherein the conductive pillars have a first height; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to corresponding ones of the TSVs, wherein the UBM features have a second height less than the first height; an active optical component (a) electrically coupled to the conductive material of at least one of the TSVs and (b) optically coupled to the optical routing layer; and an optical fiber optically coupled to the optical routing layer (claim 12); or an optical routing layer on the back side of the substrate and configured to optically couple with an active optical component exterior to the optical routing layer, wherein the conductive material in at least a portion of the TSVs projects past the back side of the substrate and into the optical routing layer; conductive pillars on the front side of the substrate over and electrically coupled to the conductive material in corresponding ones of the TSVs, wherein the conductive pillars have a first height; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to the conductive material in corresponding ones of the portion of the TSVs, wherein the UBM features have a second height less than the first height (claim 26).
Prior Art Ohba teaches a semiconductor device ([0003]), wherein (Fig. 1A+; [0008+]) semiconductor substrate includes a substrate body, a semiconductor integrated circuit and via holes which are filled with metal. The semiconductor integrated circuit is formed on the substrate body, and the via holes filled with metal are formed in the substrate body and the semiconductor integrated circuit. Bumps are formed on the via holes exposed from the surface of the semiconductor substrate on the semiconductor integrated circuit side. Note that the bumps (not shown) may be formed via electrode pads. Then, the semiconductor substrate is bonded to the semiconductor substrate in such a manner that the semiconductor integrated circuit of the semiconductor substrate opposes the substrate body of the semiconductor substrate. Note that the via holes are formed in advance at positions corresponding to the via holes, and each set of the corresponding via holes are electrically connected via a bump. But, Prior Art Ohba does not expressly teach conductive pillars , wherein the conductive pillars have a first height; through the optical routing layer; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to the conductive material in corresponding ones of the portion of the TSVs, wherein the UBM features have a second height less than the first height (claim 1); or an optical routing layer on the second surface, wherein the conductive material of the TSVs projects from the second surface of the substrate and through the optical routing layer; conductive pillars on the first surface of the substrate over and electrically coupled to corresponding ones of the TSVs, wherein the conductive pillars have a first height; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to corresponding ones of the TSVs, wherein the UBM features have a second height less than the first height; an active optical component (a) electrically coupled to the conductive material of at least one of the TSVs and (b) optically coupled to the optical routing layer; and an optical fiber optically coupled to the optical routing layer (claim 12); or an optical routing layer on the back side of the substrate and configured to optically couple with an active optical component exterior to the optical routing layer, wherein the conductive material in at least a portion of the TSVs projects past the back side of the substrate and into the optical routing layer; conductive pillars on the front side of the substrate over and electrically coupled to the conductive material in corresponding ones of the TSVs, wherein the conductive pillars have a first height; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to the conductive material in corresponding ones of the portion of the TSVs, wherein the UBM features have a second height less than the first height (claim 26).
Prior Art Shastri teaches a vertically stacked packaging arrangement for multiple integrated circuit chips and, more particularly, to a vertical stacking arrangement for use with SOI-based optical components and associated electronic integrated circuits ([0002]), wherein (Fig. 1+; [0018+]) a vertical stack of integrated circuits includes at least one CMOS electronic integrated circuit (IC), an SOI-based opto-electronic integrated circuit structure, and an optical input/output coupling element. A plurality of metalized vias may be formed through the thickness of the stack so that electrical connections can be made between each integrated circuit. Various types of optical input/output coupling can be used, such as prism coupling, gratings, inverse tapers, and the like. By separating the optical and electrical functions onto separate ICs, the functionalities of each may be modified without requiring a re-design of the remaining system. By virtue of using SOI-based opto-electronics with the CMOS electronic ICs, a portion of the SOI structure may be exposed to provide access to the waveguiding SOI layer for optical coupling purposes. But, Prior Art Shastri does not expressly teach conductive pillars , wherein the conductive pillars have a first height; through the optical routing layer; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to the conductive material in corresponding ones of the portion of the TSVs, wherein the UBM features have a second height less than the first height (claim 1); or an optical routing layer on the second surface, wherein the conductive material of the TSVs projects from the second surface of the substrate and through the optical routing layer; conductive pillars on the first surface of the substrate over and electrically coupled to corresponding ones of the TSVs, wherein the conductive pillars have a first height; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to corresponding ones of the TSVs, wherein the UBM features have a second height less than the first height; an active optical component (a) electrically coupled to the conductive material of at least one of the TSVs and (b) optically coupled to the optical routing layer; and an optical fiber optically coupled to the optical routing layer (claim 12); or an optical routing layer on the back side of the substrate and configured to optically couple with an active optical component exterior to the optical routing layer, wherein the conductive material in at least a portion of the TSVs projects past the back side of the substrate and into the optical routing layer; conductive pillars on the front side of the substrate over and electrically coupled to the conductive material in corresponding ones of the TSVs, wherein the conductive pillars have a first height; and under bump metallization (UBM) features on the optical routing layer and electrically coupled to the conductive material in corresponding ones of the portion of the TSVs, wherein the UBM features have a second height less than the first height (claim 26).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898